Title: From James Madison to the Senate, 11 March 1816
From: Madison, James
To: Senate


                    
                        
                            March 11th 1816
                        
                    
                    I nominate
                    Peter P. Ferry, of Ohio, to be Collector of the Customs for the district of Sandusky in the same state, in the place of E.W. Bull, deceased.
                    
                        
                            James Madison
                        
                    
                